Citation Nr: 1531610	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-15 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease (CAD).

3.  Entitlement to an initial evaluation in excess of 10 percent for painful scars of the right lower extremity and anterior trunk associated with coronary artery bypass grafting.

4.  Entitlement to an initial compensable evaluation for surgical scars of the right lower extremity and anterior trunk associated with coronary artery bypass grafting.


REPRESENTATION

Appellant represented by:	Russell D. Hedges, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to April 1973 and from July 1974 to August 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the August 2011 rating decision, the RO denied service connection for a lumbar spine disorder and hypertension.

In the August 2012 rating decision, the RO granted service connection for painful scars of the right lower extremity and anterior trunk and assigned a 10 percent evaluation effective from June 6, 2012.  The RO also granted service connection for surgical scars of the right lower extremity and anterior trunk and assigned a noncompensable evaluation effective from June 6, 2012.  The Veteran appealed the assigned ratings.  With respect to these issues, the Board acknowledges that the issues have been perfected on appeal, but they have not yet been certified to the Board.  The Board's review of the claims file does not show that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues, and the Veteran and his representative requested that the Board take testimony on these issues.  As such, the Board is exercising its jurisdictional discretion and accepts jurisdiction over the issues at this time.

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  During the hearing, the Veteran waived AOJ consideration of any additional evidence submitted.  38 C.F.R. § 20.1304 (2014) (providing that additional pertinent evidence must be referred to the Agency of Original Jurisdiction (AOJ) for review and preparation of a Supplemental Statement of the Case, unless the right is waived or the appeal may be allowed without such referral).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals VA treatment notes that are irrelevant to the issues on appeal.  The remaining documents are duplicative of the evidence in the VBMS file.

The issues of entitlement to service connection for prostate disorder, urinary problems, and erectile dysfunction and entitlement to an increased rating for bilateral hearing loss have been raised by the record in an April 215 application for disability compensation, but the claims have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hypertension and entitlement to higher initial ratings for the Veteran's scar disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the May 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal as to the issue of entitlement to service connection a lumbar spine disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

In the present case, during the May 2015 hearing, the Veteran and his representative indicated that they intended to withdraw the appeal for the issue of entitlement to service connection for a lumbar spine disorder.  Thus, with regard to that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and the claim is dismissed.



ORDER

The appeal for entitlement to service connection for a lumbar spine disorder is dismissed.


REMAND

The Veteran has contended that his current hypertension is secondary to his service-connected coronary artery disease (CAD).  In a September 2013 statement, his representative contended that there was a causal connection between the hypertension and coronary artery disease, as the Veteran "would not have hypertension but for his [CAD], which was caused by his exposure to herbicides."  During the May 2015 hearing, the Veteran stated that he was not claiming that his hypertension was directly related to his military or nor that it was due to herbicide exposure.  

In September 2013, the Veteran submitted a private medical opinion from his treating physician.  In that opinion, the physician stated, "CAD causes [h]ypertension."  However, it seems that the rationale was largely based on the fact that hypertension could be related to his herbicide exposure, rather than the fact that CAD itself would cause or permanently aggravate hypertension.

The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed hypertension.  Under these circumstances, the Board finds that a VA examination and medical opinion is needed.

With respect to the remaining issues on appeal, the Board notes that the Veteran is service-connected for scars of the right lower extremity and anterior trunk associated with coronary artery bypass grafting.  

The Veteran was afforded a VA scars examination in July 2012.  The examiner noted that he underwent a coronary bypass surgery in 1995 with a saphenous vein harvested from his right leg.  He had residual scars along the distal aspect of his right leg from the vein harvest and anterior chest wall from the thoracotomy.  The Veteran indicated that his scars were both painful.  He also stated that they were stable, and he denied loss of covering of the skin over the scars.  A physical examination showed linear scars on the right lower leg and anterior chest wall.  The right lower leg scar measured approximately 35 centimeters in length, and the chest scar measured approximately 25 centimeters in length.  The examiner indicated that neither of the Veteran's scars resulted in limitation of function.

In a September 2013 statement and during the May 2015 hearing, the Veteran and his representative contended that the right leg scar was unstable.  The Veteran indicated that he lost the skin covering his scar from his ankle approximately two to three inches up his leg several times per year.  During the hearing, the Veteran related that the skin covering his scar frequently broke due to rubbing from his boots required for work on his farm.  In the September 2013 statement, the representative also asserted that the disabling effects of the chest scar were not considered when evaluating the Veteran's disabilities.  The Veteran reported that he had a "shock type" sensation in his chest scar after activities utilizing his upper extremities.  He indicated that the belt on his riding lawnmower recently broke which required him to have to remove the deck and replace the belt.  He related that the lifting, reaching, pulling, and awkward positioning resulted in an "electrical shock type" sensation multiple times during the activity and that he had to stop working on the lawnmower for several minutes at a time.  He stated that the task, which normally took him 45 minutes, took him approximately two hours to complete.  During the hearing, the Veteran also described a burning, tearing sensation in his chest after performing activity on the farm.

Although the Veteran indicated that the appearance of his scars had not changed since his July 2012 VA examination, he has indicated that his right lower extremity scar is unstable and that his chest scar has resulted in functional impairment.  During the VA examination, he had indicated that his scars were stable, and he denied loss of covering of the skin over the scars.  In addition, the VA examiner noted that the scars did not result in functional limitation at that time.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected scars.   

The Board notes that generally a VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since the July 2012 VA examination, the Veteran has essentially claimed that the conditions may have worsened.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension and scars.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should specifically request any private medical records pertaining to treatment from the Veteran's private family physician.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and access to any additional records in the Veteran's electronic VA claims files must be made available to the examiner in connection with the examination. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension is related to his military service, to include herbicide exposure therein (regardless of the fact that the disorder is not presumed to be associated with herbicide exposure).

The examiner should also state whether it is at least as likely as not that the Veteran's hypertension was caused by or permanently aggravated by his service-connected coronary artery disease.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected scars associated with his coronary artery bypass grafting.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should provide a description of the Veteran's right lower leg and anterior trunk scars, including the sizes and locations.  He or she should also indicate whether they are unstable or painful; deep or superficial; and linear or nonlinear.  The examiner should also state whether the scars cause any functional loss.

In providing this opinion, the examiner should address the Veteran's statements that his right lower leg scar is unstable and painful and that his chest scar has resulted in functional impairment.  See September 2013 statement from attorney and May 2015 hearing transcript.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


